This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A14-2146

                                    State of Minnesota,
                                        Respondent,

                                            vs.

                                 Anthony London Foresta,
                                       Appellant

                                  Filed January 19, 2016
                                         Affirmed
                                      Worke, Judge

                              Hennepin County District Court
                                File No. 27-CR-13-25524

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Elizabeth R. Johnston, Assistant
County Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Rachel F. Bond, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Larkin, Presiding Judge; Worke, Judge; and Hooten,

Judge.

                          UNPUBLISHED OPINION

WORKE, Judge

         Appellant argues that the district court erred in denying his Batson challenge to

respondent’s peremptory strike of an African-American juror. Appellant also challenges
the sufficiency of the evidence supporting his conviction of aiding and abetting second-

degree unintentional murder. We affirm.

                                          FACTS

       K.F. shared an apartment with his stepfather, F.P. During the early morning hours

of March 4, 2013, screaming woke K.F. from his sleep. K.F. grabbed his air rifle, entered

the living room, and saw a man with a gun. K.F. saw another man at the front door, but

the man left the apartment. F.P. and K.F. grabbed the gunman and wrestled him to the

floor. Shortly after, the gunman shot F.P. and fled the scene. An ambulance transported

F.P. to the hospital where he died shortly after.

       At F.P’s apartment, police located a discharged 9mm casing and a 9mm bullet

lodged in the wall. Law enforcement reviewed surveillance videos from F.P.’s apartment

and determined that the suspects entered the building at approximately 4:11 a.m. and left

at approximately 4:28 a.m. The police eventually identified Cinque Turner and appellant

Anthony London Foresta as possible suspects involved in F.P.’s death. Foresta was

charged with aiding and abetting: (1) second-degree intentional murder, (2) second-

degree unintentional felony murder, and (3) attempted first-degree aggravated robbery.

       Turner testified against Foresta in exchange for a reduced sentence.       Turner

testified that on March 3, 2013, he was with a group of people at Rachel Rasmussen’s

house. Turner heard Foresta questioning Rasmussen about where F.P. lived, how much

money he had, and the amount of drugs he possessed. On March 4, 2013, Turner drove

Rasmussen to F.P.’s apartment to buy drugs. After returning to Rasmussen’s house,

Foresta asked Turner to drive him to F.P.’s apartment.


                                              2
       Turner testified that he and Foresta entered F.P.’s apartment complex through the

back door. Foresta handed Turner a semi-automatic pistol and put on a mask. Foresta

suggested knocking on F.P.’s door and telling him that his apartment was leaking into the

apartment below. When F.P. answered the door, Foresta pushed himself inside, and

Turner followed. Turner raised the pistol and told everyone to get on the ground. Foresta

rushed down a hallway inside the apartment and then rushed out of the apartment, closing

the door behind him. Turner testified that F.P. and a young man jumped on him while he

tried to conceal the pistol. F.P. and the young man refused to let go, so Turner fired a

round that hit F.P. After shooting F.P., Turner left the apartment. Turner testified that it

was Foresta’s idea to rob F.P.

       Rasmussen also agreed to testify against Foresta in exchange for a reduced

sentence. Rasmussen testified that she propped open the back door to F.P.’s apartment

complex when Turner dropped her off to buy heroin. Rasmussen previously told Foresta

that F.P. sold drugs and stated how much money he had. After Rasmussen returned from

F.P.’s apartment on the morning of March 4, 2013, Rasmussen and Foresta discussed

returning to F.P.’s apartment. Rasmussen testified that Foresta and Turner talked about

robbing F.P. Rasmussen had seen Foresta carrying a gun in the past and knew that

Foresta had a gun while at her house.

       Shortly after F.P.’s death, Foresta told Rasmussen that things “went bad” when he

and Turner went to F.P.’s apartment. Foresta told Rasmussen that F.P. fought them, and

Turner shot F.P. The jury found Foresta guilty of aiding and abetting second-degree




                                             3
unintentional felony murder and attempted first-degree aggravated robbery. This appeal

follows.

                                     DECISION

Batson challenge

       Foresta argues that the district court erred by denying his Batson challenge

because the state’s race-neutral reason for exercising a peremptory challenge was

pretextual. A prosecutor typically may exercise peremptory challenges for any reason so

long as it relates to his view on the outcome of the case, but “the Equal Protection Clause

forbids . . . [striking] potential jurors solely on account of their race.”      Batson v.

Kentucky, 476 U.S. 79, 89, 106 S. Ct. 1712, 1719 (1986).

       Batson established a three-step process for determining whether a peremptory

challenge constitutes purposeful racial discrimination. Id. at 96–98, 106 S. Ct. at 1723–

24. First, a defendant must establish a prima facie case of purposeful discrimination by

showing that “a member of a protected racial group has been peremptorily excluded from

the jury and . . . that circumstances of the case raise an inference that the exclusion was

based on race.” State v. Blanche, 696 N.W.2d 351, 364–65 (Minn. 2005). Second, if the

defendant makes a prima facie case, the state must present a neutral explanation for

challenging the juror. Batson, 476 U.S. at 97, 106 S. Ct. at 1723. Third, the district court

must determine if the defendant established purposeful discrimination. Id. at 98, 106 S.

Ct. at 1724. The defendant carries the burden to persuade the district court of the

existence of purposeful discrimination. State v. Reiners, 664 N.W.2d 826, 832 (Minn.

2003). “[T]he existence of racial discrimination in the use of a peremptory challenge is a


                                             4
factual determination.” State v. Diggins, 836 N.W.2d 349, 355 (Minn. 2013). This court

gives “great deference to the district court’s ruling and will uphold the ruling unless it is

clearly erroneous.” Id. (quotation omitted).

       During voir dire, juror A.A., an African-American man, provided vague responses

relating to his personal experience with violence and the criminal justice system. In

response to the district court’s inquiry about experience in the criminal justice system,

A.A. stated that the mother of his child was recently prosecuted in an out-of-state

domestic-violence case.

       A.A. also stated that he had friends who were involved in the criminal justice

system because of guns and drugs, including a “drug deal gone bad” and incidents

involving injury or death. A.A. did not think that his experiences would impact his

potential service as a juror.     When asked whether he could separate his friends’

experiences from the allegations against Foresta, A.A. responded that “some things will

. . . trigger memories,” but he could separate that from the allegations against Foresta.

A.A. was also concerned about finding child care for one of his children and possibly

missing work.

       In response to Foresta’s questioning, A.A. stated that he was not involved in the

legal process when his friends were killed or hurt. A.A. agreed that he could decide the

case based on the evidence presented but that his experiences with police were “more

negative.” A.A. agreed that he could remain unbiased but then stated:

              I don’t bring in . . . any experiences, but . . . when you are
              emotionally attached to something, it[] automatically triggers,
              I’m going to be honest in saying, yes, I would still try to


                                               5
              distinguish the two, but, you know, when you have striking
              resemblances and . . . similarities, sometimes it looks and
              sounds like it does . . . .

       While answering questions from the state, the following interaction took place:

              [THE STATE]: We don’t want [personal experience] to
              overpower what actually happens in this courtroom or what
              you are actually presented with in this case. Does that make
              sense?
              A.A.: I do understand, but I also . . . know that they are my
              life experience, and like I said before, most of them have been
              negative, so . . . my life experience and . . . my jobs, and . . .
              today or during the course of this trial . . . I can understand
              I’m expected to do a certain job and I will . . . do that job to
              the best of my ability, but at the same time . . . I know certain
              things I hear would . . . trigger things.

When asked if it would be difficult to put personal experience aside, A.A. stated “I

wouldn’t say it would be difficult, I would say it would be a task.”

       The state exercised a peremptory challenge against A.A. Foresta, also an African-

American man, objected and argued that the state struck A.A. because of race. The

district court found that Foresta made a prima facie showing.

       Next, the state provided two neutral reasons for striking A.A. First, the state stated

that it struck A.A. because he had significant financial concerns about not working during

trial. Second, the state stated that it struck A.A. because of his negative experiences with

the criminal justice system and his hesitation as to whether he could put his personal

experiences aside and focus on the facts of the case.

       Finally, the district court found that Foresta did not prove purposeful

discrimination because the state presented race-neutral reasons for striking A.A. that were

not pretextual.   “Appellate courts give considerable deference to the district court’s


                                              6
finding on the issue of the prosecutor’s intent because the court’s finding typically turns

largely on credibility.” State v. Taylor, 650 N.W.2d 190, 202 (Minn. 2002); see State v.

Martin, 773 N.W.2d 89, 101 (Minn. 2009) (“We afford great deference because the

record may not reflect all of the relevant circumstances that the [district] court may

consider.”) (quotation omitted).

       Foresta argues that the state’s race-neutral reasons are pretextual because A.A.’s

past experiences and negative view of police are experiences shared by a large percentage

of fair-minded African Americans. Foresta relies on State v. McRae, 494 N.W.2d 252,

257 (Minn. 1992). In McRae, the state peremptorily struck an African-American juror

because of her feelings about “the system.” 494 N.W.2d at 257. The supreme court

reversed and remanded, concluding, “To allow the striking of this juror on the basis of

those answers in effect would allow a prosecutor to strike any fair-minded, reasonable

black person from the jury panel who expressed any doubt [that] ‘the system’ is perfect.”

Id. at 257, 260. But McRae is distinguishable in many ways.

       First, in McRae, the state supported its challenge by stating that the juror thought

the “system is unfair” and that the “jury process is a fraud.” Id. at 257. But the supreme

court characterized these statements by the prosecutor as “very troubling” and as an

exaggeration, recognizing that the juror described “the system” as “generally fair” and

never stated that “the system is unfair” or that the “jury process is a fraud.” Id.

       Second, the state struck the juror, in part, because it believed the juror would be

lenient towards the defendant because they were both minorities. Id. The supreme court

recognized that Batson forbids such reasoning. Id. Third, the state asked only the


                                              7
African-American juror whether she thought the system was fair. Id. at 254. Fourth, the

district court failed to complete all three steps of the Batson analysis. Id. at 258.

       Here, the state did not allege that A.A. would be more lenient to Foresta because

of race. The questions, aside from follow up questions, were asked of each potential

juror. The record supports the state’s reasons for striking A.A., and they are not “very

troubling” or exaggerated. The state asserted that it struck A.A. because he had close

friends involved in drug dealing, friends who were killed or hurt as a result of such

activities, mostly negative experiences with police, and hesitation over whether he could

set aside personal experiences. The record supports these assertions.

       The district court also explained and went through each step of Batson with

Foresta before making its decision. Thus, Foresta’s reliance on McRae is unpersuasive.

See Martin, 773 N.W.2d at 103–04 (rejecting Batson challenge and distinguishing

McRae, in part, because the district court properly performed Batson analysis); State v.

McDonough, 631 N.W.2d 373, 385–86 (Minn. 2001) (rejecting Batson challenge, in part,

because the jurors were all asked the same questions).

       The disproportionate exclusion of racial minorities from a jury may also factor

into whether a peremptory challenge constitutes purposeful racial discrimination. State v.

Greenleaf, 591 N.W.2d 488, 500 (Minn. 1999). But the presence of at least one minority

on a jury may weigh against the assertion that a strike was racially motivated. See State

v. Everett, 472 N.W.2d 864, 869 (Minn. 1991) (“[I]t is significant that the jury ultimately

included a member of a minority.”). In Diggins, the record did not clearly establish that

the state’s strike was racially motivated and the state accepted another juror who was


                                              8
African-American. 836 N.W.2d at 357. Here, the venire and jury panel included at least

one additional minority. Therefore, the district court did not err by denying Foresta’s

Batson challenge.

Sufficiency of the evidence

       Foresta argues that the evidence insufficiently supports his conviction for aiding

and abetting second-degree unintentional felony murder.              When reviewing an

insufficient-evidence claim, we review the record to determine whether the evidence,

when viewed in a light most favorable to the verdict, is sufficient to allow the fact-finder

to reach the verdict that it did. State v. Webb, 440 N.W.2d 426, 430 (Minn. 1989). We

“assume that the jury believed the state’s witnesses and disbelieved contrary evidence.”

Dale v. State, 535 N.W.2d 619, 623 (Minn. 1995). The verdict shall not be disturbed if

the fact-finder, acting with due regard for the presumption of innocence and the

requirement of proof beyond a reasonable doubt, could reasonably conclude that the

defendant was guilty of the charged offense. Bernhardt v. State, 684 N.W.2d 465, 476–

77 (Minn. 2004).

       A person commits second-degree unintentional murder if he “causes the death of a

human being, without intent to effect the death of any person, while committing or

attempting to commit a felony offense.” Minn. Stat. § 609.19, subd. 2(1) (2012). “A

person is criminally liable for a crime committed by another if the person intentionally

aids, advises, hires, counsels, or conspires with or otherwise procures the other to commit

the crime.” Minn. Stat. § 609.05, subd. 1 (2012). A person is “also liable for any other

crime committed in pursuance of the intended crime if reasonably foreseeable by the


                                             9
person as a probable consequence of committing or attempting to commit the crime

intended.” Id., subd. 2 (2012).

       Foresta asserts that the evidence is insufficient because F.P.’s death was not

caused “while” attempting to commit first-degree aggravated robbery. Foresta asserts

that F.P.’s death did not occur during the commission of the robbery because Foresta left

the apartment, and Turner was merely trying to escape.

       Foresta’s arguments are unpersuasive.       “[W]here the underlying felony is

completed before the homicide occurs, a conviction under the felony murder statute may

still be proper.” State v. Arrendondo, 531 N.W.2d 841, 844 (Minn. 1995).

              [T]he felony murder rule encompasses a killing by one trying
              to escape or conceal a felony as long as there was no break in
              the chain of events between the felony and the killing or as
              long as the fatal wound was inflicted during the chain of
              events so that the requisite time, distance, and causal
              relationship between the felony and killing are established.

Id. (citations and quotations omitted); see State v. Russell, 503 N.W.2d 110, 113 (Minn.

1993) (“Even if the underlying felony is complete before the homicide occurs, felony

murder may still be applicable.”).

       Here, Foresta and Turner went to F.P.’s apartment to rob F.P. Foresta handed

Turner a loaded pistol. Foresta and Turner entered F.P.’s apartment while Turner pointed

the handgun at the occupants. Within minutes, F.P. and K.F. tackled Turner, and Turner

shot F.P. as he tried to escape. Turner’s behavior constitutes “a killing by one trying to

escape . . . a felony” without a “break in the chain of events between the felony and the

killing.” See Arrendondo, 531 N.W.2d at 844 (quotation omitted). The possibility that



                                           10
the attempted robbery ceased before the murder is not determinative. See id. at 843–45

(affirming felony murder conviction where defendant completed robbery before the

victim was murdered).

      Foresta also argues that the evidence is insufficient because the killing was not

committed “in pursuance of” the aggravated robbery nor was it reasonably foreseeable.

Foresta argues that he only knew Turner had a gun and that knowledge or possession of a

gun is insufficient to make a killing reasonably foreseeable as a probable consequence of

attempted aggravated robbery. Foresta’s arguments are unpersuasive. First, someone

who intentionally aids another in the commission of an offense “is also liable for any

other crime committed in pursuance of the intended crime if reasonably foreseeable by

the person as a probable consequence of committing or attempting to commit the crime

intended.” Minn. Stat. § 609.05, subd. 2. Foresta does not deny that he aided Turner in

the attempted aggravated robbery.

      Second, F.P.’s murder was “in pursuance” of the intended crime, attempted

aggravated robbery. Here, F.P.’s murder facilitated Turner’s escape, prevented F.P. from

later potentially identifying Turner and Foresta, and prevented the possibility of

retaliation. Thus, F.P.’s murder was in pursuance of the attempted aggravated robbery.

See State v. McAllister, 862 N.W.2d 49, 56 (Minn. 2015) (concluding that a killing

“furthered the commission of the robbery by facilitating the escape of the three men,

preventing McMillan from later identifying his assailants, and preventing the possibility

of retaliation.”); see also State v. Pierson, 530 N.W.2d 784, 789 (Minn. 1995) (“[T]he

record supports a finding that the murder was committed in furtherance of the robbery,


                                           11
particularly because it shows that the first shot was fired just after [the victim] stated ‘get

off me’ and resisted the robbery effort.”).

       Third, F.P.’s murder was a reasonably forseeable, probable consequence of

attempted aggravated robbery. “Whether [Foresta] could reasonably foresee that [F.P.]

would be murdered is a question of fact for the jury.” Russell, 503 N.W.2d at 114. In

making that decision, “the jury was entitled to make reasonable inferences from the

evidence, including inferences based on their experiences or common sense.”                 Id.

(quotation omitted)

       Robbery involves the use of force or the threatened use of imminent force. Minn.

Stat. § 609.24 (2012). Here, Foresta planned to rob F.P., convinced Turner to drive to

F.P.’s apartment, handed Turner a loaded pistol, and forcefully entered F.P.’s apartment.

These facts could support the jury’s conclusion that F.P.’s murder was reasonably

foreseeable. See State v. Jackson, 726 N.W.2d 454, 460–61 (Minn. 2007) (holding that

murder was reasonably foreseeable when the defendant attempted to rob a store with an

assault rifle and a person he knew was “crazy enough” to do anything); Pierson, 530

N.W.2d at 789 (stating that “evidence indicating [that] the victim was murdered during

the commission of an aggravated robbery is a significant factor [that] the jury may

consider in determining foreseeability”). Therefore, the evidence sufficiently supports

Foresta’s conviction for aiding and abetting second-degree unintentional murder.

Pro se arguments

       In his pro se supplemental brief, Foresta seeks a new trial because: (1) the district

court gave an erroneous jury instruction; (2) the evidence failed to exclude every rational


                                              12
hypothesis except that of guilt; (3) his trial counsel provided ineffective assistance; and

(4) the district court violated his right to a speedy trial. After careful review, we conclude

that Foresta’s claims are meritless and, therefore, he is not entitled to a new trial. See

State v. Davis, 820 N.W.2d 525, 539 (Minn. 2012) (rejecting meritless pro se claims in

summary fashion).

       Affirmed.




                                             13